In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-21-00102-CV



                       JOSH DEMIDIO, Appellant

                                    V.

PARIS POLICE DEPARTMENT OFFICERS HELMS, PEEK AND HINES, Appellees




                 On Appeal from the 62nd District Court
                        Lamar County, Texas
                        Trial Court No. 90565




              Before Morriss, C.J., Stevens and van Cleef, JJ.
               Memorandum Opinion by Justice van Cleef
                                    MEMORANDUM OPINION

        Appellant Josh Demidio filed a timely pro se notice of appeal on October 8, 2021. The

clerk’s record was filed on January 20, 2022. The reporter’s record was filed on March 9, 2022.

The original deadline for Demidio’s appellate brief was April 8, 2022.

        On April 27, 2022, we received a document that purported to be Demidio’s appellate

brief. On that same date, we sent Demidio a letter explaining that, for numerous reasons, the

document we received was inadequate to serve as a brief because it did not meet the

requirements of Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

In our letter, we provided Demidio with a detailed explanation of why the document he provided

to this Court failed to comply with Rule 38.1. We informed Demidio that, if he did not file a

brief that complied with Rule 38.1 by May 27, 2022, this appeal would be subject to dismissal

for want of prosecution. See TEX. R. APP. P. 38.8(a).

        Demidio has not provided this Court with a revised brief. As a result, Demidio’s appeal

is ripe for dismissal.1




1
 Having provided Demidio with ample opportunity to file a proper brief in this matter, we are disinclined to
sua sponte provide Demidio with additional time in which to file a brief that complies with Rule 38.1 of the Texas
Rules of Appellate Procedure. Moreover, we do not have the opposing party’s brief and, therefore, cannot affirm
upon that brief without examining the record. See TEX. R. APP. P. 38.8(a)(3).
                                                        2
       Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 38.8, 42.3; see also Running v. City of

Athens, No. 12-18-00047-CV, 2018 WL 2326775, at *1 (Tex. App.—Tyler, May 23, 2018, no

pet.) (per curiam) (mem. op.).




                                            Charles van Cleef
                                            Justice

Date Submitted:       June 23, 2022
Date Decided:         June 24, 2022




                                               3